Exhibit 10.3

LINCOLN NATIONAL CORPORATION

 

2015 LONG-TERM INCENTIVE AWARD PROGRAM

2015- 2017 Performance Cycle Agreement

 

For Senior Management Committee (other than CEO) &

Corporate Leadership Group

 

Terms in bold are defined on cover sheet

 

This Award Agreement (“Agreement”), by and between Lincoln National Corporation
(“LNC”) on behalf of itself and its affiliates, and the named Grantee
(“Grantee”), evidences the grant by LNC on the specified Grant Date, of a
long-term incentive performance award to Grantee, and Grantee’s acceptance of
the award, in accordance with and subject to the provisions of the Lincoln
National Corporation 2014 Incentive Compensation Plan effective May 22, 2014
 (the “Plan”) and this Agreement.  LNC and Grantee agree as follows:

1.Form of Award.    This performance award grant is for a target number
of shares of LNC common stock (“Shares”).  During the performance cycle, this
award shall consist of LNC stock units but any actual award that ultimately
vests will be delivered in Shares. 

The number of Shares that will vest and be delivered, if any, may range from
0-200% of the target number of Shares plus any accumulated dividend equivalents
under Section 4, below.  Shares will vest and be delivered only after
certification by the Compensation Committee of the LNC Board of Directors (the
“Committee”) of the achievement of company performance criteria previously
established and approved by the Committee for the performance cycle; however in
no event will Shares be delivered later than March 15th of the year following
the completion of the performance cycle. 

The Committee reserves the right to adjust the target number or amount of
Shares delivered at any time to the extent permissible under Code
section 162(m).    

In the event an adjustment pursuant to Section 10(c) of the Plan is required,
the number of Shares that may ultimately vest under this Agreement, if any,
shall be adjusted in accordance with Section 10(c) of the Plan.  All Shares that
may ultimately vest under this Agreement, if any, after such adjustment shall be
subject to the same restrictions applicable any Shares that may have vested
under this Agreement before the adjustment.

2.Full or Pro-Rata Awards upon Certain Events.    

(a)Except as provided in this Paragraph 2 and in Paragraph 3, below, if Grantee
has a Separation from Service (defined in Paragraph 10, below), for any reason
during the performance cycle, the award shall be forfeited and automatically
transferred back to LNC.  Upon forfeiture, Grantee shall have no further rights
in such award or Shares issuable pursuant to an award granted hereunder.    





Page 1

1745981-1

--------------------------------------------------------------------------------

 

(b)In the case of Grantee's Retirement (defined in Paragraph 10, below), Grantee
(or Grantee's estate, if applicable) shall receive a pro-rated award based on
the pro-ration formula described below.    

(c)In the case of Grantee's involuntary Separation from Service other than for
Cause (defined in Paragraph 10, below), Grantee (or Grantee's estate, if
applicable) shall receive a pro-rated award based on the pro-ration formula
described below, provided Grantee executes a release of claims against LNC and
its affiliates (in form and substance satisfactory to LNC) on or prior to the
sixtieth (60th) day following Grantee’s Separation from Service and such release
has become effective; except that such a release shall not be required when such
Separation from Service is by reason of the sale or disposition of the business
to which Grantee provides Service (defined in Paragraph 10, below).

(d)In the case of Grantee’s death or Separation from Service on account of Total
Disability (defined in Paragraph 10, below), Grantee (or Grantee's estate, if
applicable) shall receive a full, non-prorated award as if Grantee had provided
Service for the entire performance cycle. 

The number of Shares deliverable upon a pro-rata vesting event described in
Subparagraphs 2(b) or (c) shall be calculated by multiplying this award by the
product resulting from multiplying a fraction where the denominator is equal to
the number of days during the performance cycle, and the numerator is equal to
the number of days that the Grantee provided Service during the performance
cycle, by a factor based on the company’s attainment of performance criteria
during the performance cycle.  Thereafter, the number of Shares deliverable
shall be rounded up to the nearest whole Share.

Any Shares deliverable under this Paragraph 2 shall be delivered at the same
time long-term incentive awards are normally paid and/or delivered after the end
of the performance cycle. 

3.Change of Control.    In connection with a Change of Control, pursuant to the
definition in effect on the day immediately preceding such Change of Control,
the Committee shall determine what, if any, award under this Agreement shall
vest.  In making such determination, the Committee shall consider the nature of
such Change of Control, whether continuation of the Plan and the awards for
the performance cycle are feasible, and whether the resulting corporate entity,
if any, offers or commits to offer awards of comparable economic value;
provided, however, that the Committee’s determination shall be consistent with
existing LNC plans, such as the Plan and the LNC Executives’ Severance Benefit
Plan.

Shares deliverable pursuant to this Paragraph 3 shall be delivered as of the
earlier of (a) the time this award would normally be paid after the end of the
original performance cycle established by the Committee, or (b) within 90 days
after the Grantee’s involuntary Separation from Service, other than for Cause,
from LNC, its affiliates or any successor entity, provided such Separation from
Service occurs within two years after such Change of Control. 





Page 2

1745981-1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a Grantee who has a voluntary Separation
from Service after a Change of Control but before delivery of Shares in
settlement of this award shall forfeit this award.

4.Dividend Equivalents.  If an award vests, Grantee shall also receive an amount
equal to the dividends that would have been paid on such Shares had Grantee held
such Shares from the date of grant through the date the Shares become
deliverable.  Such dividend equivalent amount shall be delivered in Shares based
on the Fair Market Value of a Share on the date of the payment of the dividend. 

 5.Tax Withholding.    LNC will require Grantee to remit an amount equal to any
tax withholding required under federal, state or local law on the value of the
Shares deliverable under this Agreement at such time as LNC is required to
withhold such amounts.  In accordance with procedures established by the
Committee, Grantee may satisfy any required tax withholding payments in any
combination of cash, certified check, or Shares  (including the surrender of
Shares held by the Grantee or those that would otherwise be issued in settlement
of this award).  Any surrendered or withheld Shares will constitute satisfaction
of any required tax withholding to the extent of their Fair Market Value.

6.Voting Rights.  Grantee shall have no voting rights with respect to LNC stock
units.

7.Transferability.  This award may not be transferred, sold, pledged,
hypothecated, margined or otherwise encumbered by Grantee, except by will or the
laws of descent and distribution.

8.Cancellation/Rescission of Award after Vesting or Distribution/Termination for
Cause.    

(a)If Grantee’s Service is terminated for Cause, any Shares distributed in
settlement of this award during the six (6) month period prior to such
termination for Cause shall be rescinded and any such Shares not yet delivered
in settlement of this award shall be cancelled without further action by the
Committee or its delegate. 

(b)If Grantee fails to comply with the non-competition, non-solicitation,
non-disparagement or non-disclosure provisions described in Subparagraphs 9(a),
9(b), 9(c), and 9(d), below, before Shares are delivered in settlement of this
award, this award shall be cancelled without further action by the Committee or
its delegate.

(c)If requested by LNC,  at the time Shares are to be delivered pursuant to this
Agreement, Grantee shall certify in a form acceptable to LNC that Grantee is in
compliance with the terms and conditions described in Subparagraphs 9(a), 9(b),
9(c), and 9(d), below.    Grantee’s failure to comply with Subparagraphs 9(a)
through 9(d) at any time from the specified Grant Date through the six (6) month
period after any Shares are delivered in settlement of this award shall cause
such Shares to be rescinded. 

(d)(1)  LNC must notify Grantee in writing of any such rescission: (A) in the
case of Subparagraph 8(a), not later than 90 days after such termination for
Cause; and (B) not later than



Page 3

1745981-1

--------------------------------------------------------------------------------

 

180 days after LNC obtains knowledge of Grantee’s failure to comply with
Subparagraphs 9(a), 9(b), 9(c), or 9(d). 

(2)  Within ten (10) days after receiving a rescission notice from
LNC: (A) Grantee must surrender to LNC the Shares acquired upon settlement of
the award, or (B) if such Shares have been sold or transferred, (i) Grantee must
make a payment to LNC of the proceeds from such sale or transfer, or (ii) if
there are no proceeds from such transfer, Grantee must make a payment to LNC
equal to the Fair Market Value of such Shares on the date of such transfer.  

In all cases, Grantee shall pay to LNC the gross amount of any gain realized or
payment received (not net of any withholding or other taxes paid by Grantee) as
a result of the award.   

9.Covenants.

(a) Non-Competition.  Grantee may not become employed by, work on behalf of, or
otherwise render services that are the same or similar to the services rendered
by Grantee to the business unit(s) for which Grantee provided Service or
otherwise had responsibilities for at the time of his/her termination to any
other organization or business that competes with or provides, or is planning to
provide, the same or similar products and/or services.  Grantee understands and
agrees that this restriction is nationwide in scope. 

(b) Non-Solicitation.  Grantee shall not directly or indirectly hire, manage,
solicit, or recruit any employees, agents, financial planners, salespeople,
financial advisors, vendors, or service providers of LNC whom Grantee had hired,
managed, supervised, or otherwise became familiar with as a result of his/her
Service.

(c) Non-Disparagement.  Grantee shall not (1) make any public statements
regarding his/her Service (other than factual statements concerning the dates of
Service and positions held) or his/her termination or Retirement from LNC that
are not agreed to by LNC, such approval not to be unreasonably withheld or
delayed; and (2) Grantee shall not disparage LNC or any of its affiliates, its
and their respective employees, executives, officers, or Boards of Directors.

(d) Non-Disclosure & Ideas Provision.  Grantee shall not, without prior written
authorization from LNC, disclose to anyone outside LNC, or use in other than
LNC’s business, any trade secrets or confidential and/or proprietary information
received from or on behalf of, developed for, or otherwise relating to the
business of, LNC.  Furthermore, Grantee agrees to disclose and assign to LNC all
rights and interest in any invention or idea that Grantee developed or helped
develop for actual or related business, research, or development work during the
period of Grantee’s Service. 

Notwithstanding anything to the contrary herein,  LNC may, in its discretion,
waive Grantee’s compliance with Subparagraphs 9(a), 9(b), 9(c), or 9(d) in whole
or part in any individual case.  Moreover, if Grantee’s Service is terminated by
LNC other than for Cause, a failure by Grantee to comply with the provisions of
Subparagraph 9(a), above, after such



Page 4

1745981-1

--------------------------------------------------------------------------------

 

termination shall not in and of itself cause rescission if the Shares were
delivered in settlement of this award before Grantee’s termination.    

   10.Definitions.  As used in this Agreement:

“Cause” means a conviction of a felony or any fraudulent or willful misconduct
by Grantee that is materially and demonstrably injurious to the business or
reputation of LNC or its affiliates.  With respect to a Grantee who is a member
of LNC’s Senior Management Committee, Cause shall be determined in the sole
discretion of the Committee.  For any other Grantee, Cause shall be determined
in the sole discretion of LNC’s Chief Human Resources Officer.

“Retirement” means Grantee’s Separation from Service from LNC or any Subsidiary
at age 55 or older with at least five (5) years of Service.

“Service” means Grantee’s continuous service as a common law employee of, or as
a planner with a full-time agent’s contract with, LNC or any Subsidiary. Service
as a common law employee is the period of time Grantee is on the payroll of LNC
or a Subsidiary but prior to the time the Grantee has had a Separation from
Service.  Service as a planner is the period of time Grantee’s full-time agent’s
contract is in effect but prior to the time the Grantee has had a Separation
from Service.    

“Separation from Service” has the meaning given such term in Code section 409A
and the regulations issued thereunder. 

“Subsidiary” means a corporation in which LNC has ownership of at least
twenty-five percent.

“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience.  In addition, the disability must have lasted
six (6) months and be expected to continue for at least six (6) more months or
be expected to continue unto death. 

11.Compliance with Securities Laws.  Shares shall not be issued with respect to
this award unless the issuance and delivery of such Shares shall comply with all
relevant provisions of state and federal laws, rules and regulations, and, in
the discretion of LNC, shall be further subject to the approval of counsel for
LNC with respect to that compliance. 

12.Incorporation of Plan Terms.  This award is subject to the terms and
conditions of the Plan.  Such terms and conditions of the Plan are incorporated
into and made a part of this Agreement by reference.  In the event of any
conflicts between the provisions of this Agreement and the terms of the Plan,
the terms of the Plan will control.  Capitalized terms used but not defined in
this Agreement shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning. 

IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the first date set forth above.





Page 5

1745981-1

--------------------------------------------------------------------------------

 

LINCOLN NATIONAL CORPORATION

 

 

By:   /s/ Dennis R. Glass

Dennis R. Glass

President and Chief Executive Officer

 

Grant Plan 89

2015-2017  LTIP Award/SMC



Page 6

1745981-1

--------------------------------------------------------------------------------